El Juez Presidente Sr. del Torio,
emitió la opinión del tribunal.
Julio D. Guzmán, como padre con patria potestad sobre sus menores hijos no emancipados José Antonio y Julia Ma-ría Guzmán Pérez, compareció ante la Corte de Distrito de Humacao y solicitó que se le autorizara para recibir tres mil dólares pertenecientes a sus hijos y para cancelar cierta hipoteca que garantizaba el pago de dichos tres mil dólares.
El fiscal del distrito dictaminó que nada tenía que ob-jetar a que se concediera la autorización, siempre que el dinero se depositara en la corte o en una institución ban-earia a nombre de los menores, para ser invertido con per-miso de la corte e intervención del fiscál. Y oída la prueba, así lo acordó la corte, ordenando el depósito en la sección *464dé ahorros del Roig Commercial Bank, de Iíumacao, P. R-, para ser invertido con permiso de la corte e intervención del fiscal.
No conforme el peticionario, interpuso el presente re-curso de apelación. En su alegato se expresa así:
“Sin duda la corte al dictar esta resolución se fundó en el artículo 82 de la Ley sobre procedimientos legales especiales, según fué enmendado el año 1911, que determina que en cualquier caso que el juez autorice al solicitante para algún acto o contrato en que el menor o incapaz obtenga dinero u otros valores, la resolu-ción determinará la colocación o inversión de lo adquirido; pero este artículo 'no tiene el alcance que le lia dado el Juez de Dis-trito, ni puede interpretarse aisladamente sin tener en cuenta los preceptos del Código Civil referentes a la pairia potestad. Debe tenerse en cuenta que ese artículo se refiere a los casos en que un menor se despoje de algo que le pertenece, y entonces la Ley sabia y previsora dice que el producto debe ser invertido pero en este caso si bien se trata de cancelar una hipoteca que técnicamente ha-blando significa una enajenación de un derecho real, no es menos cierto que lo que se hace es cobrar una deuda de los menores, recu-perar algo que les pertenecía y por lo tanto puede decirse que nada obtienen en virtud de la orden de la corte.”
Luego el peticionario invoca los artículos 224, 225, 228, 490 y 491 del Código Civil, sosteniendo que la condición del padre, tanto por la ley natural como por la positiva, es dis-tinta de la del tutor.
El artículo 80 de la Ley de Procedimientos Legales Es-jjeciales de 1905, tal como fue. enmendado en 1911, (Comp. 1911, p. 335), dispone que en “tocios los casos en que se-gún el Código Civil necesitan los padres o el tutor de un menor o incapaz autorización judicial para actos ro contratos que se refieren a la guarda de dicho menor o incapaz y de. sus bienes, deberá presentarse la oportuna solicitud a la competente corte de distrito, . . . .” Sigue la ley expre-sando lo que debe hacerse constar en la solicitud y el trá-mite que debe seguirse, y en su artículo 82 prescribe: “En *465cualqmer caso en qne el juez autorice al solicitante para algún acto o contrato, en qne el menor o incapaz obtenga dinero u otros valores,. la resolución determinará la colo-cación o inversión de lo adquirido y el fiscal vigilará por los medios que considere adecuados el cumplimiento de la resolución judicial.” Las itálicas son nuestras.
El artículo 229 del Código Civil establece que “El ejer-cicio de la patria potestad no autoriza al padre ni a la ma-dre para enajenar o gravar bienes inmuebles de dase al-guna, o muebles cuyo valor exceda de quinientos dollars,, pertenecientes al bijo, y que.estén bajo la administración de aquéllos, sin previa autorización de la corte de distrito en que los bienes radiquen, previa comprobación de la necesi-dad o utilidad de la enajenación o el gravamen, y de acuerdo con lo dispuesto en los artículos 80, 81 y 82 de la ley refe-rente a procedimientos legales especiales.” ■
¿Se trata aquí de la enajenación de un bien inmueble? Creemos que sí y así lo reconoció la misma parte apelante-ai acudir a la corte de distrito en demanda de autorización. Un crédito garantizado con hipoteca se ha considerado como un bien inmueble y la cancelación del gravamen como un acto de enajenación, en repetidos casos. Sobre ese extremo, no se suscita cuestión alguna. Es sobre la condición im-puesta que se queja el apelante.
Los menores en este caso son dueños de un crédito ga-rantizado con hipoteca. Concedida la autorización y cance-lada la hipoteca los menores obtendrán dinero. El caso está claramente comprendido en la ley. Esta no distingue entre-el padre y el tutor. Y donde la ley no distingue no debe-mos distinguir. Lo que la ley aspira es a que el dinero me-tálico se invierta de nuevo en iguales o mejores condiciones, siempre en beneficio del menor, a menos que sea absoluta-mente necesario consumirlo en todo o en parte también en beneficio del menor-.
*466■'"La aplicación dada por la corte de distrito al derecho positivo vigente, no es contraria a la ley natural. Es con-fórme a la naturaleza humana que los' padres no sólo amen a sus hijos y defiendan sus intereses, sí que realicen por ellos verdaderos sacrificios; pero teniendo en cuenta la natural flaqueza humana, las leyes siempre han tratado de ga-rantizar el caudal de los menores, bien sea administrado por extraños, ya por sus propios padres.
Debe confirmarse en todas sus partes'la resolución re-currida.

Confirmada la resolución recurrióla.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.